DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/19/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunaki et al. (US 2016/0254517 A1-hereinafter Tsunaki) and evidenced by NPL- Thermal Expansion-Linear Expansion Coefficients.

Regarding claim 1, Tsunaki teaches a sealed battery comprising:
an electrode body (Tsunaki Figure 2 electrode body 170);
a case that stores the electrode body (Figure 2, battery can 101);
an internal terminal connected to the electrode body inside the case ([0050] connection terminal 115);
a plate-shaped external terminal joined to the internal terminal outside the case ([0050] negative electrode external terminal 105); and
an insulating holder arranged between the case and the external terminal (Figure 7B, external insulator 160, battery lid 102, external terminal 105), wherein:
the internal terminal includes:
	a collector connected with the electrode body inside the case (Collector 190);
a shaft part that passes through the case, the insulating holder, and the external terminal and is exposed outside the case ([0055] shaft portion 115a); and
a crimping part that is provided in an end portion of the shaft part outside the case and extending along an upper surface of the external terminal (Figure 8B, 115g is read as the crimping part having the structure as require in the claim); and
the external terminal arranged outside the case is configured so that a linear expansion coefficient on a side of the upper surface of the external terminal and a linear expansion coefficient on a side of a bottom surface that is in contact with the insulating holder are different from each other ([0053] external terminal 105 is made of a first alloy portion 105a (aluminum) and a second alloy portion 105b (copper); the different metals have different linear expansion coefficients as evidenced by NPL-Thermal Expansion- Linear Expansion Coefficients, Aluminum coefficient value is 21-24 and copper is 16-16.7).

The limitation of the crimping part being formed by pressurizing and deforming an upper end portion of the shaft part is a product by process claim limitation. Only the final product of the crimping part is provided in an end portion of the shaft part outside the case and extending along an upper surface of the external terminal is require by the claim. The product-by-limitations of claim 1 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 1 as written does not distinguish the product of the instant application from the product of the prior art. 

Regarding claim 7, Tsunaki teaches all the claim limitations of claim 1. Tsunaki further teaches wherein the external terminal is configured so that the linear expansion coefficient on the side of the upper surface is larger than the linear expansion coefficient on the side of the bottom surface (Tsunaki Figure 5a, [0053] first alloy portion 105a is made of aluminum having a linear expansion coefficient of 21-24 and the bottom surface 105b is made of copper having a lower expansion coefficient of 16-16.7).

Regarding claim 8, Tsunaki teaches all the claim limitations of claim 1. Tsunaki further teaches wherein a welding mark is formed across the crimping part of the internal terminal and the external terminal ([0053] connection terminal 115 is electrically connected to the external terminal 105 by laser welding, therefore a laser welding mark can be present between the internal terminal and the external terminal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunaki et al. (US 2016/0254517 A1-hereinafter Tsunaki) and evidenced by NPL- Thermal Expansion-Linear Expansion Coefficients.

Regarding claim 2, Tsunaki teaches all the claim limitations of claim 1. Tsunaki further teaches of the external terminal containing two metals wherein the top metal is made of aluminum, having a higher linear expansion coefficient, and the bottom metal layer is made of copper, having a lower linear expansion coefficient ([0053]). Tsunaki fails to teach wherein the opposite is true wherein the bottom surface has a larger linear expansion coefficient than the upper surface, however, a skilled artisan would be able to rearrange the two metal layers such that the aluminum layer is the bottom layer and the copper layer is the top layer. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 3, modified Tsunaki teaches all the claim limitations of claim 2. Tsunaki further teaches wherein the external terminal is a plurality of metal layers laminated along an axis direction of the shaft part (Tsunaki Figure 8B, [0053] external terminal 105 with metal layers 105a and 105b and laminated in the axis direction, end face portion 115g of the connection terminal 115).

Regarding claim 4, modified Tsunaki teaches all the claim limitations of claim 3. Tsunaki further teaches wherein the external terminal is two metal layers laminated along the axis direction of the shaft part (Figure 8B and metal layers 105a and 105b); and
the linear expansion coefficient of a second metal layer arranged on the side of the bottom surface is larger than the linear expansion coefficient of a first metal layer arranged on the side of the upper surface (Tsunaki teaches the opposite of this as aluminum is the top layer and copper is the bottom layer, however, through the modification of claim 2 these layers can be switched leading to a configuration of the upper metal layer being copper and having a lower linear expansion coefficient and the bottom layer being aluminum and having a higher linear expansion coefficient).
Regarding claim 5, modified Tsunaki teaches all of the claim limitations of claim 4. Tsunaki further teaches wherein the external electrode contains multiple metal layers and that the external electrode can be used a positive electrode external terminal or a negative electrode external terminal ([0053], [0094]). Tsunaki originally teaches that the upper layer contains aluminum, however, fails to teach wherein the second metal layer contains magnesium. While Tsunaki fails to teach magnesium metal, copper can be interchangeable with magnesium therefore a skilled artisan would find it obvious to use magnesium instead of copper for the second metal layer.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 6, modified Tsunaki teaches all the claim limitations of claim 4. Tsunaki further teaches that the external terminal can be a negative electrode external terminal or a positive electrode external terminal ([0053] and [0094]) that is connected electrically to a negative electrode of the electrode body through the internal terminal ([0053] Figure 8B); and
the first metal layer is made from copper, and the second metal layer is made from aluminum (Tsunaki teaches the opposite of this as aluminum is the top layer and copper is the bottom layer, however, through the modification of claim 2 these layers can be switched leading to a configuration of the upper metal layer being copper and having a lower linear expansion coefficient and the bottom layer being aluminum and having a higher linear expansion coefficient).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura US 2014/0004409 A1: discloses a sealed battery and method of manufacturing the same. Nakamura teaches a current collector terminal 10 having a rivet 10a that extends to the outside of a lid 5 that is then pressed and caulked to the metal terminal plate 11. This structure is similar to the structure of the instant invention and related directly to the crimping process of claim 1 although the process of crimping is not given patentable weight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727